
	
		II
		111th CONGRESS
		2d Session
		S. 3367
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  increase the rate of pension for disabled veterans who are married to one
		  another and both of whom require regular aid and attendance, and for other
		  purposes.
	
	
		1.Increase in rate of pension for disabled
			 veterans married to one another and both of whom require regular aid and
			 attendance
			(a)In generalSection 1521(f)(2) of title 38, United
			 States Code, is amended by striking $8,911 and inserting
			 $31,305.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this
			 Act.
			
